ORDER

PER CURIAM.
Defendant Eric Meeks appeals from the judgment entered on his conviction by a jury of trafficking drugs in the second degree, in violation of Section 195.223.3(2) RSMo (1994) and possession of a controlled substance, in violation of Section 195.202 RSMo (1994). The trial court found defendant was a prior and persistent drug offender and a prior and persistent offender and sentenced him to concurrent terms of 15 years imprisonment and 10 years imprisonment, respectively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).